 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    ALPHAPRINT, INC.,
10                          Plaintiff,
                                                                   NO. C18-1639RSL
11                   vs.
12    REID BAKER, et al.,                                          ORDER OF DISMISSAL
13                          Defendants.
14

15
            It having been reported to the Court on August 23, 2019 that the above cause has been settled,
16
     and no final order having yet been presented, NOW, THEREFORE,
17
            IT IS ORDERED that this cause be and the same is hereby DISMISSED. This dismissal shall be
18
     without prejudice to the right of any party upon good cause shown within sixty (60) days hereof to
19
     reopen this cause if the reported settlement is not consummated.
20
            The Clerk of the Court is instructed to send copies of this Order to all counsel of record.
21
            DATED this 28th day of August, 2019.
22

23

24                                                A
                                                  Robert S. Lasnik
25
                                                  United States District Judge
26

27

28   ORDER OF DISMISSAL
